Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 1 of 22 Page ID #:5768

                                                                                  hl~ ~
                                                                     CI FFH .!I C i     > rr C~l'RT

    1                                                                                                      f
                                                                       SEC - ~ 2019                    ~
    2
                                                               CENTR° 'SfF~ ~T Of CFlII i !~,i!l~
    3                                                          e~~                     -     ~        ~r

    4

    5

    6

    7

    8                                UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
    9

   10 '1

   11
           Venon Unsworth                     )     CASE NO. 2:18-CV-8048
   12
                       Plaintiff,             )
   13                                               COURT'S INSTRUCTIONS TO THE JURY
                 vs.                          )
   14
           Elon Musk
   15
                       Defendant.             )
   16

   17

   18

   19

   20

   21

   22

   23

  24

  25

  26

  27

  28
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 2 of 22 Page ID #:5769



    1   Members ofthe Jury: Now that you have heard all ofthe evidence and the arguments ofthe attorneys,

    2 it is my duty to instruct you as to the law ofthe case. A copy ofthese instructions will be sent with you

    3 to thejury room when you deliberate. You must not infer from these instructions or from anything I may

    4 say or do as indicating that I have an opinion regarding the evidence or what your verdict should be. It

    5   is your duty to find the facts from all the evidence in the case. To those facts you will apply the law as

   6 I give it to you. You must follow the law as I give it to you whether you agree with it or not. And you

    7 must not be influenced by any personal likes or dislikes, opinions, prejudices, or sympathy. That means

    8 . that you must decide the case solely on the evidence before you. You will recall that you took an oath

   9 ~ to do so.

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 3 of 22 Page ID #:5770



    1   The Plaintiff must persuade you, by the evidence presented in court, that what he is required to prove

    2 is more likely to be true than not true. This is referred to as "the burden of proof."

    3   After weighing all of the evidence, if you cannot decide that something is more likely to be true than

    4 not true, you must conclude that the Plaintiff did not prove it. You should consider all the evidence,

    5 no matter which party produced the evidence.

    6 In criminal trials, the prosecution must prove that the defendant is guilty beyond a reasonable doubt.

    7 But in civil trials, such as this one, the Plaintiff is required to prove something is more likely to be

    8 true than not true.

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                      2
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 4 of 22 Page ID #:5771



    1 ',        Certain facts must be proved by clear and convincing evidence, which is a higher burden of
        proof. This means the Plaintiff must persuade you that it is highly probable that the fact is true. I will
    2 1 tell you specifically which facts must be proved by clear and convincing evidence.

    3
    4

    5

   6

   7

    8

   9
   10
   11

   12

   13

   14
   15
   16

   17

   18
   19

   20
  21
  22

  23

  24

  25
  26

  27
  28                                                        3
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 5 of 22 Page ID #:5772



    1 The evidence you are to consider in deciding what the facts are consists of:
      1. the sworn testimony of any witness;
    2 2. the exhibits which are received into evidence; and
      3. any facts to which the lawyers have agreed.
    3

    4

    5

   6

    7

    8
    9

   10
   11

   12

   13
   14

   15

   16
   17

   18
   19

   20
   21
   22

   23

   24

   25
   26
  27

  28                                                     4
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 6 of 22 Page ID #:5773



     In reaching your verdict, you may consider only the testimony and exhibits received into evidence.
     Certain things are not evidence, and you may not consider them in deciding what the facts are. I will
   2 list them for you:

   3    1. Arguments and statements by lawyers are not evidence. The lawyers are not witnesses. What the
        lawyers have said in their opening statements, closing arguments, and at other times is intended to
   4    help you interpret evidence, but it is not evidence. If the facts as you remember them differ from the
   5    way the lawyers have stated them, your memory of them controls.
        2. Questions and objections by lawyers are not evidence. Attorneys have a duty to their clients to
   6    object when they believe a question is improper under the rules of evidence. You should not be
        influenced by the objection or by the Court's ruling on it.
   7    3. Testimony that has been excluded or stricken, or that you have been instructed to disregard, is not
        evidence and must not be considered. In addition, sometimes testimony and exhibits are received
   8    only for a limited purpose; when I have given a limiting instruction, you must follow it.
        4. Anything you may have seen or heard when the Court was not in session is not evidence. You are
   9    to decide the case solely on the evidence received at the trial.
   10

   11
   12
   13

   14
   15

   16

   17

   18
   19

  20
  21

  22
  23
  24

  25

  26

  27

  28
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 7 of 22 Page ID #:5774



    1 Some evidence may be admitted only for a limited purpose.
      When I instruct you that an item of evidence has been admitted only for a limited purpose, you must
    2 consider it only for that limited purpose and not for any other purpose.
      The testimony you have just heard may be considered only for the limited purpose described at trial
    3 and not for any other purpose.
    4

    5

   6

    7

    8
   9

   10

   11

   12
   13

   14
   15
   16

   17

   18

   19
  20

  21
  22
  23

  24

  25
  26

  27
  28                                                    G
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 8 of 22 Page ID #:5775



    1 Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as testimony
      by a witness about what that witness personally saw or heard or did. Circumstantial evidence is proof
    2 of one or more facts from which you could find another fact. You should consider both kinds of
      evidence. The law makes no distinction between the weight to be given to either direct or
    3 circumstantial evidence. It is for you to decide how much weight to give to any evidence.

    4

    5

   6
    7

    8

   9
   10

   11

   12
   13

   14
   15

   16

   17
   18

   19
   20

   21

   22
  23

  24
  25

  26

  27
  28                                                     7
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 9 of 22 Page ID #:5776



    1In deciding the facts in this case, you may have to decide which testimony to believe and which
     testimony not to believe. You may believe everything a witness says, or part of it, or none of it. Proof
   2 of a fact does not necessarily depend on the number of witnesses who testify about it.
     In considering the testimony of any witness, you may take into account:
   3
     1.       the opportunity and ability of the witness to see or hear or know the things testified to;
   4
     2.       the witness's memory;
   5 3.       the witness's manner while testifying;
   6 4.       the witness's interest in the outcome ofthe case and any bias or prejudice;
     5.       whether other evidence contradicted the witness's testimony;
   7 6.       the reasonableness ofthe witness's testimony in light of all the evidence; and
     7.       any other factors that bear on believability.
   8
     The weight of the evidence as to a fact does not necessarily depend on the number of witnesses who
   9 testify about it.

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                                     8
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 10 of 22 Page ID #:5777



    1 Whether or not you took notes, you should rely on your own memory of the evidence. Notes are
      only to assist your memory. You should not be overly influenced by your notes or those of your
    2 fellow jurors.

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                  D
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 11 of 22 Page ID #:5778



    1 You have heard testimony from an expert who testified to opinions and the reasons for his opinions.
      This opinion testimony is allowed, because of the education or experience of this witness.
    2 Such opinion testimony should be judged like any other testimony. You may accept it or reject it, and
      give it as much weight as you think it deserves, considering the witness's education and experience,
    3 the reasons given for the opinion, and all the other evidence in the case.

    4

    5

    6

    7
    8
    9

   10

   11
   12

   13
   14

   15
   16

   17

   18
   19
   20

   21

   22
   23

   24
   25
   26

   27

   28                                                   10
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 12 of 22 Page ID #:5779



    1   Mr. Unsworth claims that Mr. Musk harmed him by making one or more ofthe following
        statements:
    2
        1.     "Never saw this British expat guy who lives in Thailand (sus) at any point when we were in
    3          the caves."
      2.       "Sorry pedo guy, you really did ask for it."
    4 3.       "Bet ya a signed dollar it's true."
    5
      To establish liability for this claim, Mr. Unsworth must prove all of the following:
    6 1. That Mr. Musk made one or more of the statements to persons other than Mr. Unsworth;

    7 2. That these people reasonably understood that the statements were about Mr. Unsworth;

    8 3. That these people reasonably understood the statements to mean that Mr. Unsworth was a
      pedophile, that is, that Mr. Unsworth had engaged in a sexual act with a child;
    9
      4. That the statements were false; and
   10
      5. That Mr. Musk failed to use reasonable care to determine the truth or falsity of the statements.
   11

   12

   13
   14

   15

   16
   17

   18
   19

   20

   21
   22

   23
   24
   25

   26

   27

   28                                                    11
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 13 of 22 Page ID #:5780



    1~         For Mr. Unsworth to recover, Mr. Musk's statements must have been statements of fact, not
      opinion. A statement of fact is one that can be proved to be true or false. In some circumstances, Mr.
    2 Unsworth may recover if a statement phrased as an opinion implies that a false statement of fact is
      true.
    3          In deciding this issue, you should consider whether the average reader would conclude from
      the language of the statement and its context that Mr. Musk was implying that a false statement of
    4 fact is true.

    5

    6
    7

    8

    9

   10
   11

   12
   13

   14

   15
   16

   17

   18
   19
   20

   21
   22

   23

   24

   25
   26
   27

   28                                                   12
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 14 of 22 Page ID #:5781



    1    The word "statement" in these instructions refers to any form of communication or representation,
         including spoken or written words or pictures.
    2

    3

    4

    5

    6'

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                    13
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 15 of 22 Page ID #:5782



    1   It is the duty ofthe Court to instruct you about the measure of damages. By instructing you on
        damages, the Court does not mean to suggest for which party your verdict should be rendered.
    2

    3
      If you find for the plaintiff, you must determine the plaintiffls damages. The plaintiff has the burden
    4 of proving actual damages by a preponderance of the evidence. The plaintiff has the burden of
      proving assumed and punitive damages by clear and convincing evidence. Damages means the
    5 amount   of money that will reasonably and fairly compensate the plaintiff for any injury you find was
      caused by the defendant.
    6
    7 It is for you to determine what damages, if any, have been proved.

    8 Your award must be based upon evidence and not upon speculation, guesswork or conjecture.

    9

   10

   11
   12
   13

   14

   15
   16

   17
   18

   19

   20

   21
   22
   23
   24

   25

   26

   27

   28                                                    14
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 16 of 22 Page ID #:5783



    1   Actual Damages

    2       If Mr. Unsworth has proved all of the above, then he is entitled to recover his actual damages if
        he proves that Mr. Musk's wrongful conduct was a substantial factor in causing any ofthe following:
    3
           1. Harm to Mr. Unsworth's reputation; or
    4      2. Shame, mortification, or hurt feelings.
    5

    6

    7
    8

    9
   10

   11

   12

   13
   14

   15
   16

   17
   18

   19

   20
   21
   22

   23

   24
   25

   26
   27
   28                                                    15
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 17 of 22 Page ID #:5784



    1   Assumed Damages

    2        Even if Mr. Unsworth has not proved any actual damages for harm to reputation or shame,
      mortification, or hurt feelings but proves by clear and convincing evidence that Mr. Musk knew the
    3 statements were false or that he had serious doubts about the truth of the statements, then the law
      assumes that Mr. Unsworth's reputation has been harmed and that he has suffered shame,
    4 mortification, or hurt feelings. Without presenting evidence of damage Mr. Unsworth is entitled to
      receive compensation for this assumed harm in whatever sum you believe is reasonable. To award
    5 assumed damages, you must award at least a nominal sum, such as one dollar. Assumed damages
      should be reduced by any amount you have already awarded for actual damages.
    6
    7

    8

    9
   10

   11
   12

   13

   14

   15
   16

   17
   18

   19
   20

   21

   22

   23
   24

   25
   26

   27

   28                                                   ~[~
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 18 of 22 Page ID #:5785



        Punitive Damages

    2           Mr. Unsworth may also recover damages to punish Mr. Musk if Mr. Unsworth proves by
        clear and convincing evidence that Mr. Musk either knew the statements were false or had serious
        doubts about the truth ofthe statements, and that he acted with malice, oppression, or fraud.

    4
                If you decide that Mr. Musk's conduct caused Mr. Unsworth harm, you must decide whether
        that conduct justifies an award of punitive damages. The purposes of punitive damages are to punish
        a wrongdoer for the conduct that harmed the plaintiff and to discourage similar conduct in the future.
    6
              You may award punitive damages only if Mr. Unsworth proves by clear and convincing
    7 evidence  that Mr. Musk knew the statements were false or that he had serious doubts about the truth
      of the statements, and that Mr. Musk engaged in that conduct with malice, oppression, or fraud.
    8
      "Malice" means that Mr. Musk acted with intent to cause injury or that Mr. Musk's conduct was
    9 despicable and was done with a willful and knowing disregard ofthe rights or safety of another. A
      person acts with knowing disregard when he or she is aware of the probable dangerous consequences
   10 of his or her conduct and deliberately fails to avoid those consequences.

   1 1 "Oppression" means that Mr. Musk's conduct was despicable and subjected Mr. Unsworth to cruel
       and unjust hardship in knowing disregard of his rights.
   12 "Despicable conduct" is conduct that is so vile, base, or contemptible that it would be looked down
        on and despised by reasonable people.
   13
      "Fraud" means that Mr. Musk intentionally misrepresented or concealed a material fact and did so
   14 intending to harm Mr. Unsworth.

   15

   16        There is no fixed formula for determining the amount of punitive damages, and you are not
      required to award any punitive damages. If you decide to award punitive damages, you should
   17 consider all of the following factors in determining the amount:

   18 (a)How reprehensible was Mr. Musk's conduct? In deciding how reprehensible Mr. Musk's conduct
       was, you may consider, among other factors:
   19
              1. Whether the conduct caused physical harm;
   20         2. Whether Mr. Musk disregarded the health or safety of others;
   21          3. Whether Mr. Unsworth was financially weak or vulnerable and Mr. Musk knew Mr.
               Unsworth was financially weak or vulnerable and took advantage of him;
   22
               4. Whether Mr. Musk's conduct involved a pattern or practice; and
   23
               5. Whether Mr. Musk acted with trickery or deceit.
   24 (b)Is there a reasonable relationship between the amount of
                                                                  punitive damages and Mr. Unsworth's
   25  harm or between  the amount  of punitive damages and potential harm to Mr. Unsworth that Mr. Musk
       knew was likely to occur because of his conduct?
   26

   27

   28                                                    17
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 19 of 22 Page ID #:5786



    1 (c)In view of Mr. Musk's financial condition, what amount is necessary to punish him and
      discourage future wrongful conduct? You may not increase the punitive award above an amount that
    2 is otherwise appropriate merely because Mr. Musk has substantial financial resources.

    3
    4         Punitive damages may not be used to punish Mr. Musk for the impact of his alleged
        misconduct on persons other than Mr. Unsworth.
    5

    6

    7

    8

    9
   10

   11

   12
   13

   14
   15
   16

   17

   18
   19

   20
   21
   22

   23

   24
   25

   26

   27
   28                                                  18
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 20 of 22 Page ID #:5787



    1           Before you begin your deliberations, elect one member of the jury as your presiding juror.
         The presiding juror will preside over the deliberations and serve as the spokesperson for the jury in
    2 court.

    3
    4'          You shall diligently strive to reach agreement with all of the other jurors if you can do so.
         Your verdict must be unanimous.
    5
    6          Each of you must decide the case for yourself, but you should do so only after you have
      considered all ofthe evidence, discussed it fully with the other jurors, and listened to their views. It
    7 is important that you attempt to reach a unanimous verdict but, of course, only if each of you can do
          after having made your own conscientious decision. Do not be unwilling to change your opinion if
    8 so
      the discussion persuades you that you should. But do not come to a decision simply because other
    9 jurors  think it is right, or change an honest belief about the weight and effect ofthe evidence simply
      to reach a verdict.
   10

   11

   12
   13
   14

   15
   16

   17

   18
   19
   20

   21

   22
   23

   24
   25
   26

   27
   28                                                      [L~
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 21 of 22 Page ID #:5788



    1         A verdict form has been prepared for you. After you have reached unanimous agreement on a
      verdict, your presiding juror should complete the verdict form according to your deliberations, sign
    2 and date it, and advise the clerk that you are ready to return to the courtroom.

    3

    4

    5
    6

    7

    8

    9
   10
   11

   12

   13

   14
   15

   16
   17

   18
   19

   20

   21
   22

   23
   24
   25

   26

   27

   28                                                  20
Case 2:18-cv-08048-SVW-JC Document 158 Filed 12/06/19 Page 22 of 22 Page ID #:5789



    1   If it becomes necessary during your deliberations to communicate with me, you may send a note
        through the bailiff, signed by your presiding juror or by one or more members of the jury. No
    2   member of the jury should ever attempt to communicate with me except by a signed writing; I will
        communicate with any member ofthe fury on anything concerning the case only in writing, or here
    3   in open court. If you send out a question, I will consult with the parties before answering it, which
        may take some time. You may continue your deliberations while waiting for the answer to any
    4   question. Remember that you are not to tell anyone—including me—how the jury stands,
        numerically or otherwise, until after you have reached a unanimous verdict or have been discharged.
    5   Do not disclose any vote count in any note to the court.

    6

    7

    8

    9
   10

   11
   12

   13
   14

   15
   16

   17

   18
   19

   20
   21
   22

   23

   24

   25

   26
   27
   28                                                    21
